Robinson, Ch. J.
The plaintiff brings this action against the city of Rugby to recover $148.25, being 25 per cent of the sum paid by the county of Pierce on pensions to mothers residing in the city of'Rugby. In counties having a township organization it seems that each township is charged with the necessary relief of its poor. Each township supervisor is an overseer of the poor and the board of county commissioners has the power to reduce or increase any allowance for aid made by an overseer of the poor, and in such cases it is provided the township in which the poor person has a legal residence shall pay 25 per cent of the sum allowed, and the county shall pay the balance. Comp. Laws, § 2508. The statute does in no manner refer to allowances made under the Mothers’ Pension Act. By that act it is provided: “In every county of the state every woman who has one or more children under fourteen years of age, dependent upon her for support, shall receive an allowance of not more than $15 a month for each child, such sum to be paid out of the county treasury.” Laws 1915, chap. 185. The allowance is made by the county court upon conditions prescribed by the statute. The Mothers’ Pension Act is complete in itself. The sum which is allowed becomes a county charge and is levied the same as other county charges against all the taxable property of the county, and in every city and township of the county. Certain it is the statute imposes no liability upon any city or township for the payment of mothers’ pensions. There is no claim that the city of Rugby has in any way contracted to pay the 25 per cent in question or that it has incurred any liability by reason of going into the business of growing children and caring for their mothers. That might not be considered a business enterprise.
In truth, there is nothing in the complaint nor in the evidence which begins to state in any way a cause of action against the city of Rugby.
Judgment affirmed.
Bikdzell, J., concurs.